DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-10, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US PG Pub 2018/0269655 A1) (02/24/20 IDS) in view of WONG et al. (US PG Pub 2019/0237940 A1).
Regarding claim 1, Koyama discloses an emitter (11a, FIG. 1, [0027]), comprising: 
a substrate (13, FIG. 1, [0027]); 
a conductive layer (33, FIG. 1, [0036]) on at least a bottom surface of a trench (31, FIG. 1, [0034]); 
a first metal layer (35 comprising 35a/35b, FIG. 1, [0036]) to provide a first electrical contact of the emitter on an epitaxial side of the substrate (FIG. 1), 
wherein the first metal layer is within the trench such that the first metal layer contacts the conductive layer within the trench (35b is in contact with 33 within 31, FIG. 1); and 
a second metal layer (23 comprising 23a/23b, FIG. 1, [0028]) to provide a second electrical contact of the emitter on the epitaxial side of the substrate (FIG. 1). 
Koyama does not disclose an isolation implant to block lateral current flow between the first electrical contact and the second electrical contact.
WONG discloses an emitter (FIG. 2B) comprising an isolation implant (216, FIG. 2B, [0030] and [0038]) formed by ion implantation on parts of top and bottom mirror (218/224, FIG. 2B, [0042]) to block lateral current flow.
The Examiner notes that the emitter of Koyama when modified by the isolation implant as taught WONG implicitly discloses that the isolation implant is capable of blocking lateral current flow between the first electrical contact and the second electrical contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitter of Koyama with the isolation implant formed in the reflectors by ion implantation as taught by WONG in order to maximize lateral current confinement between the first electrical contact and the second electrical contact.
Regarding claim 2, Koyama, as modified, discloses the isolation implant surrounds an aperture of the emitter (216 surrounds 210, FIG. 2B of WONG) and is between the aperture and an interior sidewall of the trench (216 is between 210 and an interior sidewall of 212, FIG. 2B of WONG).
Regarding claim 5, the combination has disclosed the emitter outlined in the rejection to claim 1 above except a width of the trench is smaller than a depth of the trench. However, forming a trench with its width smaller than its depth is considered well known in the art in order to obtain desired lateral confinement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the trench of the combination with a width smaller than a depth in order to obtain desired lateral confinement. 
Regarding claim 7, Koyama discloses the first metal layer is not present over an emission area of the emitter (35 is outside of an emission area, FIG. 1).
Regarding claim 8, Koyama discloses the first electrical contact is a cathode contact (35 is electrically connected to an n-type semiconductor layer 17c so 35 is considered a cathode contact, [0032]) and the second electrical contact is an anode contact (23 is electrically connected to a p-type semiconductor layer 17b so 23 is considered an anode contact, [0032]).
Regarding claim 9, Koyama discloses the conductive layer includes an ohmic contact layer or a seed layer of the first metal layer (32 is a seed layer of 35, FIG. 1).
Regarding claim 10, the combination has disclosed the emitter outlined in the rejection to claim 1 above except the emitter is a bottom-emitting vertical-cavity surface-emitting laser. However, it’s known in the art to configure a VCSEL with bottom emission in order to obtain a flip-chip design for a desired application. Therefore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the emitter of the combination with a bottom emission configuration in order to obtain a flip-chip design for a desired application.
Regarding claim 19, same rejection as applied to claim 1 is maintained since the method claim 19 contains substantially the same limitations as the product claim 1.
Regarding claim 24, Koyama discloses a vertical-cavity surface-emitting laser (VCSEL) (11a, FIG. 1, [0027]), comprising: 
a substrate (13, FIG. 1, [0027]); 
a conductive layer (33, FIG. 1, [0036]) on at least a bottom surface of a trench (31, FIG. 1, [0034]); 
a first metal layer (35b, FIG. 1, [0036]) that contacts the conductive layer within the trench (35b is in contact with 33 within 31, FIG. 1), 
wherein the first metal layer is to provide a first electrical contact of the VCSEL on an epitaxial side of the substrate (FIG. 1); and 
a second metal layer (35a, FIG. 1, where 35a is over at least a portion of 35a within the trench, [0036]) over the first metal layer, 
wherein the second metal layer is to provide a second electrical contact of the VCSEL on the epitaxial side of the substrate (FIG. 1). 
Koyama does not disclose an isolation implant that surrounds an aperture of the VCSEL and is between the aperture and an interior sidewall of the trench, wherein the isolation implant is to block lateral current flow between the first electrical contact and the second electrical contact.
WONG discloses an emitter (FIG. 2B) comprising an isolation implant (216, FIG. 2B, [0030] and [0038]) formed by ion implantation on parts of top and bottom mirror (218/224, FIG. 2B, [0042]) that surrounds an aperture (210, FIG. 2B, [0026]) of the emitter and an interior sidewall of a trench (212, FIG. 1, [0027]), wherein the isolation implant is to block lateral current flow.
The Examiner notes that the emitter of Koyama when modified by the isolation implant as taught WONG implicitly discloses that the isolation implant is capable of blocking lateral current flow between the first electrical contact and the second electrical contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitter of Koyama with the isolation implant formed in the reflectors by ion implantation as taught by WONG in order to maximize lateral current confinement between the first electrical contact and the second electrical contact.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. and WONG et al. as applied to claim 1 above, and further in view of HARASAKA et al. (WO2010/137389A1).
Regarding claim 4, the combination has disclosed the emitter outlined in the rejection to claim 1 above except a width of the trench is less than or equal to approximately 10 microns. HARASAKA discloses “the width of the grooves formed between adjacent emitting sections is equal to or greater than 5 μm to ensure electrical and spatial separations between the emitting sections.” (col. 53 lines 22-25) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trench of the combination with a width that is less than or equal to approximately 10 microns in order to ensure electrical and spatial separations between the emitting sections.
Regarding claim 11, the combination has disclosed the emitter outlined in the rejection to claim 1 above except the emitter is included in an emitter array in which a center-to-center distance between a given pair of emitters is less than approximately 50 microns. HARASAKA discloses increasing a number of emitting sections in an emitter array (200, FIG. 20) by minimizing a center-to-center distance (pitch d1, FIG. 20) between adjacent emitters (col. 53 lines 5-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the center-to-center distance between a given pair of emitters of the combination with less than approximately 50 microns in order to maximize optical density of the emitters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. and WONG et al. as applied to claim 1 above, and further in view of Takaki et al. (US PG Pub 2011/0274131 A1).
Regarding claims 12-13 and 18, the combination has disclosed the emitter outlined in the rejection to claim 1 above except the emitter is included in an emitter array in which the first electrical contact and the second electrical contact are shared among a group of emitters including the emitter, the emitter is included in an emitter array in which the emitter is connected in parallel with another emitter, or the second electrical contact is an anode contact, and wherein the emitter is included in an emitter array comprising more than one anode contact. Takaki discloses the emitter is included in an emitter array (1001n, FIG. 1, [0038]) in which the first electrical contact (1002, FIG. 1, [0038]) and the second electrical contact (1003, FIG. 1, [0038]) are shared among a group of emitters including the emitter, the emitter is included in an emitter array (1001n, FIG. 1, [0038]) in which the emitter is connected in parallel with another emitter (FIG. 1), or the second electrical contact is an anode contact (1003, FIG. 1, [0038]), and wherein the emitter is included in an emitter array comprising more than one anode contact (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitter of the combination with the emitter array and the different configurations of the first and second electrical contacts as taught by Takaki in order to obtain high power output and high energy conversion efficiency (see abstract of Takaki).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. and WONG et al. as applied to claim 19 above, and further in view of Lee et al. (US PG Pub 2020/0203927 A1).
Regarding claim 23, the combination has disclosed the emitter outlined in the rejection to claim 19 above except during the forming of the isolation implant, a photoresist serves as a mask over an emission area. Lee discloses during the forming of the isolation implant, a photoresist serves as a mask over an emission area ([0086]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination with forming of the isolation implant by a photoresist serving as a mask over an emission area as taught by Lee in order to obtain ion implanted regions with high precision.
Allowable Subject Matter
Claims 3, 6, 14-17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK (US PG Pub 2020/0303904 A1) discloses an emitter or a VCSEL similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828